Appellant was convicted for unlawfully pointing a weapon at another and his punishment was assessed at a fine of $50 and three months' imprisonment. Upon the trial of this cause the court instructed the jury that if they were satisfied from the evidence that the defendant did not point the pistol at the prosecuting witness, they should return a verdict of not guilty. Instructions similar to this have been repeatedly condemned by this court. See Weber v. State, 2 Okla. Cr. 329; Rea v. State,3 Okla. Cr. 270; Clendenning v. State, 3 Okla. Cr. 540. Counsel for appellant reserved an exception to this instruction. For this error in the instruction of the court, the case is reversed and remanded.